Citation Nr: 1751021	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-06 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a separate compensable rating for neuropathy of the left lower extremity, for purposes of accrued benefits.  

2.  Entitlement to a separate compensable rating for a left ankle scar, for purposes of accrued benefits.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1969.  He died in June 2011, and the appellant is his surviving spouse.  His surviving spouse has properly established herself as a substituted appellant.

This matter is on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that in a May 2017 correspondence, the appellant's representative clarified that the increased rating claim for a left ankle gunshot wound on appeal was not a claim for a higher schedular rating, but rather a claim for two separate 10 percent ratings for a painful scar and left lower extremity neuropathy, respectively.  Accordingly, the Board has recharacterized the issues on the title page.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire period on appeal, the neurological symptoms in Veteran's left lower extremity has been characterized by numbness, abnormal sensory function, and pain; incomplete paralysis that is moderate or severe has not been shown.

2.  During the entire period on appeal, the Veteran had a painful left ankle scar due to his service-connected left ankle disorder.

CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no more, for neuropathy in the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8525 (2017).

2.  The criteria for a 10 percent rating, but no more, for a left ankle scar, for purposes of accrued benefits have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.21, 4.27, 4.118, Diagnostic Code (DC) 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, and maintained by the appellant, assert that the Veteran is entitled to two separate 10 percent ratings for a painful left ankle scar and neuropathy of the left lower extremity, respectively.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017).

In cases where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As a preliminary matter, the Board notes that the Veteran's left ankle gunshot wound, characterized as posterior tibial nerve neuropathy, has been assigned the maximum schedular 30 percent rating under 38 C.F.R. § 4.73, Diagnostic Code 5310 (addressing injuries to Muscle Group X).  

As discussed, the appellant does not seek a higher schedular/extraschedular rating, but rather maintains that the Veteran is entitled to two separate 10 percent ratings for a painful left ankle scar and left lower extremity neuropathy, respectively.  

Under DC 8525, a 10 percent rating is assigned for mild, incomplete paralysis of the posterior tibial nerve.  38 C.F.R. § 4.124a.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Here, based on the evidence of record, a rating of 10 percent, but no more, is warranted for the period on appeal based upon left lower extremity neuropathy.  Specifically, at a May 2010 VA examination, the Veteran reported left foot tingling, numbness, and pain.  The examiner determined that testing to the Veteran's posterior tibial nerve revealed neuralgia due to slightly abnormal sensory function with no loss of motor function.  Similarly, in a May 2012 VA examination, the examiner found abnormal sensory and motor functioning in the posterior tibial nerve that was characterized by numbness and dull intermittent pain.  Therefore, the Board finds that a separate 10 percent rating is warranted for the Veteran's left lower extremity neuropathy.  

Next, with respect to a compensable rating for a scar, the evidence must show the scar is:
* Deep and nonlinear and an area or areas of at least 6 sq. in. (39 sq. cm) but less than 12 sq. in. (77 sq. cm) (10 percent under DC 7801);
* Superficial and nonlinear, and of an area of 144 sq. in. (929 sq. cm) or greater (10 percent under DC 7802);
* One or two in number that are unstable or painful (10 percent under DC 7804); or,
* One or two scars that are both unstable and painful (20 percent under DC 7804, Note (2)).
See 38 C.F.R. § 4.118.

In this case, a rating of 10 percent, but no more, is warranted for a painful scar.  Specifically, in a May 2012 VA examination, the Veteran presented with a painful and linear left ankle scar that measured 7 cm. by 5 cm. (35 sq. cm.).  No instability and/or other complications were observed.  The examiner indicated that his scar was related to his left ankle gunshot wound.  

However, the Board notes that while the negative evidence includes a May 2010 VA examination in which the VA examiner reported that the Veteran's left ankle scar was not painful, the Board finds that the evidence, including the Veteran's credible statements, is at least in equipoise that his scar was painful.  Therefore, a rating of 10 percent for the Veteran's left ankle scar is granted for the period on appeal.

As such, the Board finds that the award of two separate 10 percent ratings for a painful left ankle scar and neuropathy of the left lower extremity, respectively, is a full grant of the benefits sought on appeal.


ORDER

A separate rating of 10 percent, but no more, for neuropathy of the left lower extremity for purposes of accrued benefits, is granted, subject to the laws and requirements governing the payment of monetary benefits.

A separate rating of 10 percent, but no more, for a left ankle scar for purposes of accrued benefits, is granted, subject to the laws and requirements governing the payment of monetary benefits.


REMAND

The appellant has asserted that the Veteran was unable to work prior to his death in part due to his left ankle disability.  When a veteran submits a claim for an increased rating for a service-connected disability, it is a claim for the highest rating available, to include entitlement to TDIU, if raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  Since the issue of entitlement to an increased rating is on appeal for the period since the time of the original claim, the issue of TDIU is also on appeal since this time as well, if raised by the record.  Therefore, this aspect of the claim must be remanded to the AOJ for the necessary development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake any additional action it deems necessary in order to properly adjudicate the TDIU claim, including any additional addendum VA opinions.  The issues granted by the Board should be considered.

2.  If the TDIU claim is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


